DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/21 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “receiving, by a target user equipment (TUE) from a transmit point, first information indicating a cooperation candidate set (CCS) including a set of potential cooperating user equipment (CUEs)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 18-19 of U.S. Patent No. 10,448,370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 23 of the current application
A target user equipment (TUE), comprising: 
at least one processor; and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to: 

transmit, to a transmit point, first information indicating a cooperation candidate set (CCS) including a set of potential cooperating user equipment (CUEs); and 




receive, from the transmit point, second information indicating a cooperation active set (CAS), wherein the CAS includes a subset of CUEs selected from the CCS, and wherein the TUE and the subset of CUEs in the CAS form a virtual multipoint transceiver.
Claim 1 of the Patent
A method for forming a virtual multipoint transceiver comprising: 






receiving, by a transmission point, first information indicating user equipment (UEs) selected to be members of a cooperation candidate set (CCS) for a target UE (TUE), wherein the CCS comprises a plurality of potential cooperating user equipment (CUEs) for selection to a cooperation active set (CAS); and 
transmitting, by the transmission point, second information indicating the potential CUEs selected to be members of the CAS, wherein the TUE and a set of CUEs in the CAS form the virtual multipoint transceiver.
Claims 24-26 of the current application are rejected by claims 16 and 18-19 of the Patent.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,439,176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 23 of the current application
A target user equipment (TUE), comprising: 
at least one processor; and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to: 

transmit, to a transmit point, first information indicating a cooperation candidate set (CCS) including a set of potential cooperating user equipment (CUEs); and 




receive, from the transmit point, second information indicating a cooperation active set (CAS), wherein the CAS includes a subset of CUEs selected from the CCS, and wherein the TUE and the subset of CUEs in the CAS form a virtual multipoint transceiver.
Claim 1 of the Patent
A method for forming a virtual multipoint transceiver, the method comprising: 







transmitting, to a second network device, a cooperation candidate set (CCS), the CCS being for a target user equipment (TUE) and comprising a plurality of potential cooperating user equipment (CUEs), wherein the plurality of potential CUEs is from a plurality of user equipment (UEs) in a network; and 

receiving, from the second network device, a cooperation active set (CAS), the CAS being a set of CUEs from the plurality of potential CUEs in the CCS, wherein the TUE and the set of CUEs in the CAS form the virtual multipoint transceiver.

The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “receiving, by a target user equipment (TUE) from a transmit point, first information indicating a cooperation candidate set (CCS) including a set of potential cooperating user equipment (CUEs)” is not disclosed in the specification or drawings.
Claims 2-7, 9-14, 16-18, 20-22 are the dependent claims of above indicated independent claims, therefore, claims 2-7, 9-14, 16-18, 20-22 are also rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2013/0034038 A1).
Consider claim 23, Jang teaches a target user equipment (TUE), comprising: 
at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor (Fig. 10, cooperating requesting terminal 100 including storage means 101 and controller 102), the programming including instructions to: 
transmit, to a transmit point, first information indicating a cooperation candidate set (CCS) including a set of potential cooperating user equipment (CUEs) (Fig. 4, step S120, where the BS 200 receives terminal information from cooperation capable terminals); and 
receive, from the transmit point, second information indicating a cooperation active set (CAS), wherein the CAS includes a subset of CUEs selected from the CCS, and wherein the TUE and the subset of CUEs in the CAS form a virtual multipoint transceiver (Fig. 4, step S160 and S180, the BS 200 determines cooperative terminals and transmits cooperative terminal information to the cooperation request terminal 100A).
Consider claim 25, Jang also teaches wherein the CCS is compiled semi-statically from a group of potential CUEs, and wherein the CAS is selected dynamically from the CCS (Fig. 4, step S160 and S180, the BS 200 determines cooperative terminals from the terminals that transmitted status information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2013/0034038 A1) in view of Noh et al. (US 2012/0157139 A1).
Consider claim 24, Jang does not teach wherein the CAS is dynamically updated based on at least one of short-term network conditions, short-term channel conditions, interference conditions, load conditions, or CUE availability.
Noh further teaches wherein the CAS is dynamically updated based on at least one of short-term network conditions, short-term channel conditions, interference conditions, load conditions, or CUE availability (paragraph 51 and 133, the newly added terminal is determined based on the battery status (the claimed CUE availability)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the updating method taught by Noh into the teachings of Jang for the purposes of optimizing the virtual MIMO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             5/25/22